UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2428



HARRY G. NEMEC; ELIZABETH H. NEMEC,

                                            Plaintiffs - Appellants,

          versus

JESSE MORLEY, JR., Salesman #13477, Lowe's
Home Center, Incorporated; JAMES REIKERT,
Salesman #44306, Lowe's Home Center, Incorpo-
rated; JOHN ACHENG, Manager, Lowe's Corporate
Headquarters; GLENN A. WILSON, Technical Ser-
vices, Hoover Wood Products; JOSEPH DOZIER,
Vice President, Hoover Wood Products; ALLEN
HORNE, Champion International Corporation,
Forest Products; GARY BROUGHTON, Champion In-
ternational Corporation, Forest Products; GARY
YOUNG, Champion International Corporation,
Forest Products; SHERI ELDRIDGE, Champion In-
ternational Corporation, Forest Products; ALAN
JONES, Champion International Corporation,
Forest Products,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard B. Kellam, Senior District
Judge. (CA-95-407-2)

Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.

Harry G. Nemec, Elizabeth H. Nemec, Appellants Pro Se. Colleen
Treacy Dickerson, HEILIG, MCKENRY, FRAIM & LOLLAR, Norfolk, Virgin-
ia; Heather Ann Mullen, WILLIAMS, KELLY & GREER, Norfolk, Virginia;
Thomas Brian Kelly, WRIGHT, ROBINSON, MCCAMMON, OSTHIMER & TATUM,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order dismissing
their diversity action for lack of subject matter jurisdiction

after finding that they failed to establish that the amount in

controversy exceeded $50,000. 28 U.S.C. § 1332 (1988). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Nemec v. Morley, No. CA-95-407-2 (E.D. Va. June 20,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED



                                2